Title: To Benjamin Franklin from James Mitchell, 19 May 1753
From: Mitchell, James
To: Franklin, Benjamin


Sir
York May 19. 1753
I Received yours of April 28. Your order on me in favour of Mrs. Benger for one Hundred Dollars, shall be punctualy paid when presented, as was your order on me for fifty Pounds. I shall by Next post send an Account of the Stoves paid and those on hand. I am Your Obedient Servant
James Mitchell
The Inclosed is for my Son in Law, Expected your way from Fiall, if you heare of his Arrival at New York pray send it to him.
 Addressed: To  Mr. Benjamin Franklan  Philadelphia  Free J. Mitchell
